 



EXHIBIT 10.26

Research Collaboration Agreement

This Research Collaboration Agreement (the “Agreement”) is made effective as of
the last date of the signatures below written (the “Effective Date”) between
Cordis Corporation, a Florida corporation, with an address at 7 Powderhorn
Drive, Warren, NJ 07059 (“Cordis”) and GenVec Inc., a Delaware corporation, with
an address at 65 West Watkins Mill Road, Gaithersburg, MD 20878 (“GenVec”).
Cordis will supply NOGA Guided Myostar catheters to GenVec. GenVec desires to
use such Device for research purposes as described in the attached draft
clinical protocol outline (Appendix A) or as otherwise provided in this
Agreement.



    WHEREAS, Cordis is a manufacturer of intravascular medical devices;      
WHEREAS, GenVec is a developer of gene-based medicines; and       WHEREAS,
Cordis wishes for GenVec to undertake certain research studies using Cordis’
Device (as defined below) and GenVec wishes to conduct such research studies.  
    NOW, THEREFORE, in consideration of the mutual promises and undertakings,
the parties agree as follows:

Section 1. Definitions



  A.   “Compound” shall mean, BIOBYPASS® (AdGV VEGF121.10), which is an
adenovector based on human adenovirus serotype 5 in which the E1 region is
deleted from Ad5 bp 356 — 3510 and the E3 region is partially deleted (GV10)
containing the recombinant DNA sequence for vascular endothelial growth factor
121 (“VEGF121”) under control of the human cytomegalovirus immediate early
promoter. The VEGF121 expression cassette is placed in the E1 region of the GV10
vector in a rightward to leftward direction as it relates to the rest of the
adenovirus genome.     B.   “Confidential Information” shall have the meaning
set forth in Section 5A of this Agreement.     C.   “Conflicting Transaction”
shall mean any contractual relationship with any third party concerning the
sale, license, issuance, assignment or other transfer to the third party of any
exclusive rights to any patents, patent applications or any other intellectual
property rights with respect to the Compound for use in treating chronic cardiac
ischemia.     D.   “Co-Principal Investigators” will be selected and mutually
agreed between Cordis and GenVec.     E.   “Cordis Inventions” shall mean all
Inventions conceived, reduced to practice or otherwise developed solely by one
or more employees of Cordis in connection with the performance of the Project.  
  F.   “Device” shall consist of a set including the following disposable
components: one (1) NOGA MyoStar Injection Catheter; one (1) Mapping Catheter
and one (1) Patch. Device shall be essentially the same as used in previous
Phase I feasibility trial.

[*]=CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

1



--------------------------------------------------------------------------------



 





  G.   “GenVec Inventions” shall mean all Inventions conceived, reduced to
practice or otherwise developed solely by one or more employees of GenVec in
connection with the performance of the Project.     H.   “Inventions” shall mean
inventions, developments, discoveries, software, know-how, methods and
techniques.     I.   “Joint Inventions” shall mean all Inventions conceived,
reduced to practice or otherwise developed by one or more employees of Cordis
and one or more employees of GenVec in connection with the performance of the
Project.     J.   “Principal Investigator” shall mean * or a successor agreed
between Cordis and GenVec.     K.   “Product” shall mean a combination product
that incorporates the Compound and the Device.     L.   “Project” shall mean the
Phase II OUS clinical research project entitled “A Multicenter, Randomized,
Double-Blind, Placebo-Controlled Study Evaluating Efficacy of NOGA-Guided/
Myostar Catheter Delivery of BIOBYPASS (AdGVVEGF121.10) In “No Option” Patients
With Class III-IV Stable Angina” outlined in Appendix A attached hereto and
incorporated herein (as such project may be modified as provided in this
Agreement), which shall be performed under the direction of the Principal
Investigator and Co-Principal Investigators.     M.   “Term” shall have the
meaning set forth in Section 9A of this Agreement.

Section 2. Research Work



  A.   GenVec and Cordis shall use reasonable efforts to perform their
respective obligations concerning the Project in a professional and workmanlike
manner and substantially in accordance with the terms and conditions of this
Agreement, including, without limitation, the milestones described in
Appendix B. Cordis and GenVec shall, promptly after the execution of this
Agreement, finalize the clinical protocol for the Project to take into account
any changes to Appendix A required or suggested by regulatory authorities or
agreed upon by the parties, and may, at any time, amend such protocol by mutual
written agreement. Cordis shall not unreasonably withhold or delay its agreement
to any such changes proposed by GenVec.     B.   The parties shall select and
agree upon the Co-Principal Investigators in time to complete the first
milestone provided in Appendix B at the time set forth in Appendix B. Cordis
shall not unreasonably withhold or delay its agreement to any Co-Principal
Investigator proposed by GenVec.

Section 3. Reports and Meetings



  A.   An intermediate report (the “Intermediate Report”) shall be submitted by
GenVec within one (1) month of completion of the interim analysis of data, as
described in Appendix B.     B.   A final report shall be submitted by GenVec
within one (1) month of completion of the Project (the “Final Report”) that
shall in reasonable detail set forth GenVec’s findings and conclusions about the
Project, including, without limitation, the Product, and be accompanied by all
primary and secondary end point data generated in the performance of the
Project.

2



--------------------------------------------------------------------------------



 





  C.   During the Term, neither party shall unreasonably refuse the other
party’s request to meet with representatives of the other party at times and
places mutually agreed upon to discuss the Project.

3



--------------------------------------------------------------------------------



 



Section 4. Cordis Payments and Support.



  A.   Cordis shall provide Devices to support the Project *. Delivery of such
Devices shall be made by Cordis to GenVec, the Principal Investigator or
Co-Principal Investigators, as and when required for performance of the Project,
DDP (Incoterms 2000) the location where the Devices are to be used. Cordis
warrants that such Devices shall be free from defects in materials and
workmanship and conform to the specifications therefor.     B.   *, Cordis shall
provide reasonable training and support in the use of the Devices to the
clinical sites for the Project, at such sites, as and when required for
performance of the Project.     C.   Cordis shall provide reasonable clinical
and regulatory expertise to support GenVec in its interactions with the
Principal Investigator and Co-Principal Investigators and efforts to obtain
regulatory approvals within Europe and the U.S.     D.   Cordis shall pay GenVec
$* within 30 days of execution of this Agreement for GenVec to perform the
Project.     E.   To the extent that GenVec’s costs of the Project exceed $*.
GenVec shall invoice Cordis for its share of such excess costs from time to
time, and Cordis shall pay the invoiced amounts within * days after GenVec’s
invoice. Prior to Cordis’ obligation to pay any additional moneys, GenVec must
provide Cordis written notice that GenVec’s costs of the Project are to exceed
$* and provide Cordis with an accounts summary of how the original $* was spent.
If Cordis determines in reasonable good faith that the original $* was not spent
as mutually agreed to in the budget or in a reasonable prudent manner, Cordis
shall have the right to terminate this Agreement by written notice to GenVec
within 30 days after Cordis’ receipt of GenVec’s notice and accounts summary.  
  F.   If Cordis fails to make any payment when due, unless Cordis has a
reasonable basis to contest the payment and has notified GenVec thereof, GenVec
may accrue and charge interest on such late payments at the rate of 1% per month
from the date the payment was due until the date paid.     G.   While it is
understood that Cordis is free to enter into other research agreements with
third parties that are otherwise similar to this Agreement, Cordis agrees that
during the Term of this Agreement it shall not enter into any new collaborative
agreement with a third party in which the focus of the agreement is research
concerning *.

Section 5. Confidentiality



  A.   During the Term, the parties may provide each other with confidential
information and materials including, but not limited to, data, drawings, models,
processes, trade secrets and devices (“Confidential Information”). The parties
confirm that the reports and data provided under Section 3 are Confidential
Information of GenVec.     B.   A party receiving Confidential Information from
the other party shall not disclose any Confidential Information of the other
party to any third party, nor use the same for its own benefit, nor permit its
use for the benefit of others without the prior written consent of the
disclosing party. Notwithstanding the foregoing, a party may use Confidential
Information of the other party for performance of the Project and for other
purposes relating to development of the Product and disclose Confidential
Information of the other party to its employees and contractors who are involved
in such activities and who have undertaken, in writing, obligations of
confidentiality comparable in scope to those set forth in this Agreement.

4



--------------------------------------------------------------------------------



 





  C.   The obligations of confidentiality assumed by the parties hereunder shall
not apply to any information which:  

  i.   was known by the receiving party before disclosure by the other party, as
evidenced by prior written records;     ii.   becomes published or otherwise
generally known to the public through no fault of the receiving party;     iii.
  was rightfully obtained by the receiving party from a third party under no
obligation to the disclosing party not to disclose the information;     iv.   is
developed by the receiving party independently of disclosures made under this
Agreement or other confidential disclosures by the disclosing party; or     v.  
is required by law to be non-confidentially disclosed by the receiving party,
provided that the receiving party gives the disclosing party prior written
notice before its disclosure and cooperates with the disclosing party in efforts
to limit or minimize the effects of the disclosure.

    D.   The parties’ obligations of confidentiality with respect to
Confidential Information shall continue for a period of three years from the
expiration or termination of this Agreement.

Section 6. Ownership and Publication of Data



  A.   Subject to the provisions of Section 7, the data generated in the
performance of the Project shall be owned jointly by Cordis and GenVec. The
parties recognize that the results of the Project may be publishable. Subject to
the provisions of this Agreement, GenVec, and with GenVec’s consent the
Principal Investigator and other investigators engaged in the Project, shall be
permitted to present at symposia and other professional meetings, and to publish
in journals, theses, dissertations or otherwise, the methods and results of the
Project, in the form of presentations, journal articles, papers or otherwise.  
  B.   GenVec shall furnish Cordis with two copies of any proposed publications
or presentations at least forty-five (45) days before their submission for
publication or presentation or as far in advance as is reasonably possible.
Cordis shall have forty-fine (45) days after receipt of said copies to object to
such proposed publication or presentation if such materials disclose patentable
subject matter owned by Cordis (including, without limitations, owned jointly
with GenVec) or Confidential Information of Cordis protected from disclosure
under Section 5. If Cordis makes no objection within such time period, GenVec
shall be free to proceed with such publication or presentation. If Cordis
objects, GenVec shall (i) in the case of an objection regarding the disclosure
of patentable subject matter, refrain from making such publication or
presentation for a reasonable period of time, not to exceed sixty (60) days, to
enable a patent application to be prepared and filed, or (ii) remove the
objectionable material.     C.   Subject to Section 13E, Cordis shall not use
the trade name or trademarks of GenVec or the name of any member of the Project
staff in any publicity, advertising or news release without the prior written
approval of an authorized representative of GenVec, and GenVec shall not use the
trade name or trademarks of Cordis or the name of any employee of Cordis in any
publicity without the prior written approval of Cordis.

Section 7. Ownership and Protection of Intellectual Property



  A.   GenVec acknowledges that Cordis has certain intellectual property rights
to its medical devices (“Cordis Technology”). As between the parties, Cordis
shall retain all

5



--------------------------------------------------------------------------------



 





      proprietary rights and interest in Cordis’ Technology. GenVec shall have
no rights or interest in Cordis’ Technology other than the right to use Cordis’
Technology to perform the Project in accordance with this Agreement.     B.  
Cordis Acknowledges that GenVec has certain intellectual property rights related
to the Compound, its adenovector technology and related development,
construction, manufacturing, and quality technologies and methods for using
these technologies (“GenVec Technology”). As between the parties, GenVec shall
retain all proprietary rights and interest in all GenVec Technology. Cordis
shall have no rights or interest in any GenVec Technology other than the right
to use GenVec Technology to perform the Project in accordance with this
Agreement.     C.   Inventions conceived, reduced to practice or otherwise
developed in connection with the performance of the Project related solely to
GenVec Technology shall be the property of GenVec.     D.   Inventions
conceived, reduced to practice or otherwise developed in connection with the
performance of the Project related solely to Cordis Technology shall be the
property of Cordis.     E.   Joint Inventions from the Project that are not
related solely to Cordis Technology or GenVec Technology shall be jointly owned
by GenVec and Cordis and each shall have the right to practice, license and
otherwise exploit the same without the consent of or accounting to the other
party. If a party wishes to pursue applying for a patent on, or similar
governmental action to protect, a Joint Invention, the parties shall seek to
agree concerning a strategy for the protection of the same in countries of
interest to the parties. With respect to any country, if the parties agree to
share the expenses, all costs of obtaining patent or other protection, including
reasonable attorneys fees, shall be shared equally between the parties, and the
parties shall consult and cooperate with respect to all material actions. If one
party does not wish to pursue patent or other protection on a Joint Invention in
any particular country, it shall inform the other party in writing and indicate
that it does not wish to share in the expenses. Upon receipt of such writing,
the party then pursuing the patent or other protection at its own expense shall
own solely any patent, registration or the like in that country that issues from
that application and other patents, registrations or the like claiming priority
thereto, including, without limitation, any continuations, divisionals, or
continuations in part. The party not sharing in the expenses shall have a fully
paid up, royalty free, nonexclusive license in the relevant country to make,
have made, use, import, offer for sale, sell and otherwise practice the relevant
Joint Invention.     F.   GenVec Inventions that are not related solely to
Cordis Technology shall be owned by GenVec.     G.   Cordis Inventions that are
not related solely to GenVec Technology shall belong to Cordis.     H.   The
owner of an Invention described in Section 7F or G hereby grants the other party
a fully paid up, royalty free, non-exclusive license to make, have made, use,
import, offer for sale, sell and otherwise practice the relevant Invention.    
I.   The licensee under a license granted in Section 7E or H may grant or
authorize sublicenses to its contractors and in connection with products and
services it provides and grants of licenses under material intellectual property
rights it owns, and the licensee may assign such license in connection with the
disposition or restructuring of that portion of its business to which the
license relates.

6



--------------------------------------------------------------------------------



 







Section 8.   Conflicting Transactions     A. *       Section 9.   Term and
Termination     B.   The term of this agreement shall be 3 years beginning on
the Effective Date, or until three months after Final Report is received by
Cordis, whichever comes first. The parties may extend the term of this Agreement
by written agreement.     C.   If proper written approval from European
governmental authorities to conduct the Project is not obtained within ninety
days after the date for such approval set forth in Appendix B, and an
alternative strategy cannot mutually be agreed upon, either party shall have the
right to terminate this Agreement, and if it does so, Cordis shall be entitled
to a refund of any amounts already paid to GenVec, less amounts already spent or
committed to being spent on the Project.     D.   If GenVec enters into a
Conflicting Transaction, Cordis shall have the right to terminate this
Agreement, and if it does so, Cordis shall be entitled to a refund of any
amounts already paid to GenVec, less amounts already spent or committed to being
spent on the Project.     E.   If proper written approval from U.S. governmental
authorities to conduct the Project is not obtained within ninety days after the
date for such approval set forth in Appendix B, or regulatory authorities
require that the Project be halted, or GenVec elects to discontinue development
of the Compound based on results of the Project, and an alternative strategy
cannot mutually be agreed upon, GenVec shall have the right to terminate this
Agreement, and if it does so, Cordis shall be entitled to a refund of any
amounts already paid to GenVec, less amounts already spent or committed to being
spent on the Project.     F.   Either party may terminate this Agreement upon
thirty (30) days written notice if the Principal Investigator or Co-Principal
Investigators become unable or unwilling to continue performance of the Project.
    G.   This Agreement may be terminated, prior to the expiration of its term,
by either party by giving written notice of its intent to terminate and stating
the grounds therefore if the other party shall materially breach or materially
fail in the observance or performance of any representation, warranty,
guarantee, covenant or obligation under this Agreement. The party receiving the
notice shall have 30 days from the date of receipt thereof to cure the breach or
failure. In the event such breach or failure is cured, the notice shall be of no
effect.     H.   This Agreement may be terminated, prior to the expiration of
its term, upon fifteen (15) days written notice by either party: (i) in the
event that the other party hereto shall (1) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property,
(2) make a general assignment for the benefit of its creditors, (3) commence a
voluntary case under the United States Bankruptcy Code, as now or hereafter in
effect (the “Bankruptcy Code”), (4) file a petition seeking to take advantage of
any law (the “Bankruptcy Laws”) relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts, (5) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in any involuntary case under the Bankruptcy Code, or
(6) take any corporate action for the purpose of effecting any of the foregoing;
or (ii) if a proceeding or case shall be commenced against the other party
hereto in any court of competent jurisdiction, seeking (1) its liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
its debts, (2) the appointment of a trustee, receiver, custodian, liquidator or
the like of the party or of all or any substantial part of its assets, or
(3) similar relief under any Bankruptcy Laws, or an

7



--------------------------------------------------------------------------------



 





      order, judgment or decree approving any of the foregoing shall be entered
and continue unstayed for a period of 60 days; or an order for relief against
the other party hereto shall be entered in an involuntary case under the
Bankruptcy Code.     I.   In the event of termination for whatever reason, the
parties agree to cooperate and take all reasonable steps necessary to
discontinue ongoing activities under this Agreement to protect the safety and
well-being of patients enrolled in ongoing clinical studies.   Section 10.  
Independent Contractor



    GenVec shall be an independent contractor. The manner in which the Project
is undertaken shall be at the sole control and discretion of GenVec. Cordis
shall not be responsible for the acts of GenVec or its personnel while
performing this Project. Neither GenVec nor Cordis shall have or hold itself out
as having the right or authority to assume or accept any obligation or
responsibility, whether express or implied, on behalf of the other party.



Section 11.   Insurance     A.   Each party warrants and represents that it has
a commercially reasonable level of liability insurance.



Section 12.   Representations, Warranties; Indemnification and Limitation of
Liability.     A.   Cordis and GenVec each warrant to the other that:

    i.   it has the power to execute, deliver and perform the terms and
conditions of this Agreement and has taken all necessary actions to authorize
the execution, delivery and performance hereof;     ii.   the execution,
delivery or performance of this Agreement will not contravene any provision of
any law, statute, rule, regulation or policy, whether oral or written, of any
local, state or federal authority or of either party;     iii.   the execution,
delivery or performance of this Agreement will not constitute a violation of, be
in conflict with, or result in a breach of, any agreement or contract to which
it is a party;     iv.   it will adhere to all federal, state or local
requirements applicable to its performance hereunder; and     v.   it will use
commercially reasonable efforts to maintain an adequate supply of qualified
personnel to ensure the timely completion of its obligations hereunder.

    B.   Cordis and GenVec agree to defend, indemnify and hold harmless the
other party from and against any and all third party claims and demands, and
resulting losses, liability, expenses, or damages such other party may suffer,
pay or incur as a result of the indemnifying party’s breach of any of its
warranties set forth in this Agreement.     C.   IN NO EVENT SHALL EITHER PARTY
BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, MULTIPLIED, INDIRECT, INCIDENTAL, SPECIAL
OR CONSEQUENTIAL DAMAGES, ATTORNEYS’ FEES OR COSTS, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO SEEK THE FOREGOING.

Section 13. Miscellaneous

8



--------------------------------------------------------------------------------



 





  A.   Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York.     B.   Assignment. This
Agreement shall not be assigned by either party without the prior written
consent of the other party hereto, which shall not be withheld or delayed
unreasonably, except that either party may assign this agreement to one of its
affiliated companies or to the purchaser of all or substantially all of its
assets relating to this Agreement or in connection with a merger, disposition or
other restructuring of its business relating to this Agreement.     C.  
Agreement Modification. Any change to this Agreement shall be valid only if the
change is made in writing and signed by authorized representatives of the
parties hereto.     D.   Dispute Resolution. Any controversy or claim arising
out of or relating to this Agreement or the validity, inducement, or breach
thereof, shall be settled by arbitration before a single arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then pertaining, except where those rules conflict with this
provision, in which case this provision controls. The parties hereby consent to
the jurisdiction of the federal district court for the district in which the
arbitration is held for the enforcement of this provision and the entry of
judgment on any award rendered hereunder. Should such court for any reason lack
jurisdiction, any court with jurisdiction shall enforce this clause and enter
judgment on any award. The arbitration shall be held in Washington, D.C., and in
rendering the award the arbitrator must apply the substantive law of New York
(except where that law conflicts with this clause), except that the
interpretation and enforcement of this arbitration provision shall be governed
by the Federal Arbitration Act. The arbitrator shall be neutral, independent,
disinterested, impartial and shall abide by The Code of Ethics for Arbitrators
in Commercial Disputes approved by the AAA. Within 45 days of initiation of
arbitration, the parties shall reach agreement upon and thereafter follow
procedures assuring that the arbitration will be concluded and the award
rendered within no more than eight months from selection of the arbitrator.
Failing such agreement, the AAA will design and the parties will follow
procedures that meet such a time schedule. Each party has the right before or,
if the arbitrator cannot hear the matter within an acceptable period, during the
arbitration to seek and obtain from the appropriate court provisional remedies
such as attachment, preliminary injunction, replevin, etc., to avoid irreparable
harm, maintain the status quo or preserve the subject matter of the arbitration.
    E.   Public Disclosure. Either party may issue a press release disclosing
the collaboration after written approval is obtained from the other party, such
approval not to be unreasonably withheld or delayed. Each party has the right to
preview all such planned press releases. Neither party is obligated to agree to
any specific financial terms being disclosed.     F.   No waiver of any default
in the performance of any of the duties or obligations arising out of this
Agreement shall be valid unless in writing and signed by the waiving party.    
G.   The provisions of Sections 5, 6, 7, 9, 12, 13A, 13D, 13F, 13G and 13H shall
survive expiration or termination of this Agreement.     H.   All communications
hereunder shall be deemed made if given by facsimile, by registered or certified
mail, postage prepaid and addressed to the party to receive such communication
at the address given below, or such other address as may hereafter be designated
by notice in writing:



    If to Cordis:       Cordis Corporation

9



--------------------------------------------------------------------------------



 

  14201 NW 60th Avenue Miami Lakes, FL 33014 Attention: New Business Development

                          For Technical Communications:

      *   Telephone: *     Facsimile: *

      If to GenVec:   GenVec, Inc.     65 West Watkins Mill Road    
Gaithersburg, MD 20878     Attention: Corporate Development

[End of Text; Signatures on Following Page]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
in duplicate as of the day and year first above written.

              Cordis Corporation               By:            

--------------------------------------------------------------------------------

              Title:            

--------------------------------------------------------------------------------

              GenVec, Inc.               By: E. Michael Egan              
Title: Senior VP Commercial Development

11



--------------------------------------------------------------------------------



 



Appendix A

     Clinical Protocol Outline

      Investigational
Drug:   BIOBYPASS as previously defined in Section 1A as the Compound.      
Device Name:   Cordis-Webster NOGA/MYOSTAR™ Transendocardial Injection System™
as previously defined in Section 1F as the Device.       Title Of Study:   A
Multicenter, Randomized, Double-Blind, Placebo-Controlled Study Evaluating
Efficacy of NOGA-Guided/ Myostar Catheter Delivery of BIOBYPASS (AdGVVEGF121.10)
In “No Option” Patients With Class III-IV Stable Angina       Trial Phase:  
Phase II       Enrollment:   A total of 125 patients randomized to BIOBYPASS
(AdGVVEGF121.10) treatment (single dose) or placebo treatment in a *
randomization.       Clinical Site
Locations:   Up to * Clinical Centers Located in Europe       Study Population:
  Inclusion criteria           Subjects with documented coronary artery disease
experiencing
chronic, refractory coronary ischemia with:          1.   *        2.   *    
   3.   *        4.   *        5.   *        6.   *        7.   *        8.   *
          Exclusion criteria              1.   *        2.   *        3.   *    
   4.   *        5.   *        6.   *        7.   * Purpose:   To * BIOBYPASS
(AdGVVEGF121.10) delivered using Biosense NOGA/MYOSTAR™ transendocardial
injection system on * in patients with chronic refractory coronary ischemia.    
  Structure:   Multi-center, randomized, prospective comparison of treatment and
placebo control group(s) with blinded patient and * evaluation. *

12



--------------------------------------------------------------------------------



 

      Screening   All patients shall receive oral and written information, and
sign a written informed consent.           *              1.   *        2.   *  
     3.    *        4.   *        5.   *        6.   *        7.   *    
   8.   *        9.   *       *          1.   *        2.   *      
Randomization   The patient is *.
The patient is *.
The patient is *.
      *   *        Sponsor(S):   GenVec, Inc.;       Principal     Investigator:
  *       Steering
Committee:   *       *   *

13



--------------------------------------------------------------------------------



 



Appendix B

Project Milestones

*

14